—Order of the Supreme Court, New York County (Gabel, J.), entered December 8, 1983, which granted the motion of plaintiff wife to compel production of documents, is modified, on the law and facts and in the exercise of discretion, to order a further oral examination of defendant husband, at which time defendant shall produce said documents in aid of such deposition, and otherwise affirmed, without costs. 51 In this matrimonial action the defendant husband was served with a notice to take deposition upon oral examination, together with an attached rider of documents required to be produced at such examination. No objection was made prior to the deposition but the documents were not produced at that time. Plaintiff moved to compel production of the documents and Special Term granted that motion. 11 Production of the documents was initially sought by plaintiff pursuant to CPLR 3111. Production of these documents relating to the husband’s assets and finances, and to a close corporation solely owned by him, was proper (see Fox v Fox, 96 AD2d 571; Rubin v Rubin, 87 AD2d 587). However, as the notice to produce was a part of the notice to take deposition, it requires defendant to produce the documents in conjunction with a deposition and for use upon such deposition (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3111:1, p 409) and we modify Special Term’s order accordingly. Concur — Sullivan, J. P., Carro, Asch, Fein and Kassal, JJ.